Citation Nr: 0218060	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's income constitutes a bar to receipt 
of improved nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's annual countable income, effective from 
May 2001, exceeds the maximum annual income limitation for 
veteran with no dependents.  


CONCLUSION OF LAW

The veteran's annual countable income is excessive for 
receipt of improved nonservice-connected disability 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522, 5102, 
5103, 5103A, 5107, 5312 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.102, 3.156(a), 3.159, 3.271, 
3.272. 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the August 2001 letter sent to the 
veteran and his representative, describing what VA would 
do to assist the veteran, the evidence the veteran needed 
to provide, and the evidence the VA had, and a March 2002 
Statement of the Case, also provided to the veteran and 
his representative, provided notice to him of what the 
evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was 
insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Cf. Quartuccio v. Principi, 16 Fed App. 183 (2002).  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other 
applicable rules or regulations regarding the development 
of the pending claim.  

It is undisputed that the veteran had more than 90 days of 
active military service during the Vietnam era.  In May 
2001, VA received his application for nonservice-connected 
disability pension benefits.  In his application, he noted 
that he was single, never married, and had no dependents.  
He was in receipt of a monthly annuity, confirmed by the 
Federal Office of Personnel Management, from the Postal 
Service of $967.00, for an annual annuity of $11,604.00.  
He listed no unreimbursed medical expenses.  

Nonservice-connected pension is a benefit payable by VA to 
veterans of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the 
amount of any pension payable, is determined by 
subtracting the veteran's countable annual income from the 
maximum annual pension rate applicable to the veteran's 
status.  That annual pension rate is adjusted from year to 
year; the maximum annual rate of improved pension for a 
single veteran with no dependents is $9,304.00, effective 
from June 1, 2001, and $9,556.00 effective from December 
2001.  

In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in 
which received, unless specifically excluded.  United 
States Civil Service annuity is included as countable 
income.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272.  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's income for the same twelve-month 
period to the extent they were not reimbursed.  See 
38 C.F.R. § 3.272(g).  

In the veteran's case, his application for nonservice-
connected disability pension, received in May 2001, shows 
that his annual countable income exceeds the applicable 
statutory and regulatory limits.  In considering his claim 
of entitlement to VA improved nonservice-connected 
disability pension benefits, the Board has relied on the 
undisputed income figures and information provided by the 
veteran and the Federal Office of Personnel Management.  
However, for the reasons noted above, the veteran's annual 
countable income has exceeded the applicable statutory and 
regulatory limits since the time of his application for 
such benefits.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) 
held that, in cases in which the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  



ORDER

As the veteran's income constitutes a bar to receipt of 
improved nonservice-connected disability pension, the 
appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

